Citation Nr: 1813190	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for renal cell carcinoma, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to October 1963 and November 1963 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination in October 2017.  In support of his negative opinion, the examiner pointed to the lack of a renal condition during the Veteran's service and the National Academy of Science's position that there is inadequate or insufficient evidence to determine whether an association exists between renal carcinoma and herbicide exposure.  However, the examiner did not offer a rationale that specifically considers the circumstances of the Veteran's service and post-service medical history and herbicide exposure. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning" and concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions").  On remand, the AOJ should obtain a new opinion that explicitly considers and addresses the Veteran's service and post-service medical history and herbicide exposure.

In support of his claim, the Veteran has cited prior Board decisions in which the Board granted service connection for renal cancer based on herbicide exposure. See December 2014 Correspondence.  However, pursuant to 38 C.F.R. § 20.1303 (2017), prior Board decisions are not binding and do not control the outcome of this Veteran's claim; rather, the facts of this particular Veteran's claim alone will be determinative.  On remand, the Veteran should be afforded an opportunity to submit any additional medical or non-medical evidence (e.g., medical journals, treatises, etc.) that may help substantiate his claim, including evidence that supports a causal relationship between herbicide exposure and renal cell carcinoma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran submit any additional medical or non-medical evidence that pertains to his renal cell carcinoma.  

2. After all additional evidence has been associated with the claims file, schedule the Veteran for a new examination with an appropriate examiner in order to ascertain the nature and etiology of his renal cell carcinoma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's renal cell carcinoma is etiologically related to his active duty service, including as due to herbicide exposure.  In formulating this opinion, the examiner must discuss any medical evidence submitted by the Veteran, as well as the Veteran's specific medical history, including the lack of a history of cancer in his family. See December 2014 Correspondence. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




